DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions..
2.	The office Action is in response to RCE filed on 09/17/2020.    . 

Terminal Disclaimer
3. 	The terminal disclaimer filed on dated 04/30/2020, disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of US 10382727, 9866797, has been reviewed and are accepted. The terminal disclaimers has been recorded.

Continued Examination Under 37 CFR 1.114 4.
4.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 09/17/2020 has been entered.

Status of Claims


Allowable Subject Matter
6. 	Claims 1 -20 are allowed.

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
	1).	Applicant has filed Terminal Disclaimer. Therefore, the Double Patenting claim Rejection in the non-final rejection 03/18/2020 is withdrawn.
	2)	For claim 1, the prior art does not disclose or suggest the unique way to alarm a patient’s status and disarm the status if it is determined as a false alarm; the alarm is based on patient’s movement in first zone but not in second zone; and the disarm is issued when a second motion is detected in second zone before the motion is detected in the first zone; such unique way is allowable. 
Rodgers (US 20070132597  ) and in view of Ecker et al. (US 20090278934  )  and Ketelhohn (US 6765489 ) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Rodgers in combination of Ecker and Ketelhohn to achieve the same invention as claimed in the instant claim.
Claims 2-9, 20 are allowed because they depend on claim 1.

3)	Claims 10 is allowed with the similar reason as claim 1.
Claims 11 -18 are allowed because they depend on claim 10.




8.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423